Citation Nr: 1411434	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for voiding dysfunction associated with prostate cancer, status postoperative residuals from radical prostatectomy (voiding dysfunction).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to September 1953 and from July1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from through December 2013.  In the April 2013 Supplemental Statement of the Case, the RO specifically stated that all of the Veteran's VA treatment records from March 1996 to April 2013 were reviewed prior to the adjudication of the claim.  The VA treatment records from May 2013 to December 2013 are not pertinent to the issue on appeal.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claim.  Any future consideration of this case should take into consideration the existence of this electronic record.

In July 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The assigned 60 percent schedular evaluation for the Veteran's voiding dysfunction does not contemplate the Veteran's level of disability and all of his symptomatology, and his voiding dysfunction results in marked interference with employment.  This presents an exceptional or unusual disability picture so as to render the application of the regular rating standards impractical.


CONCLUSION OF LAW

The criteria for a disability rating of 80 percent on an extraschedular basis for voiding dysfunction are approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in January 2009 satisfied the duty to notify provisions with regard to an increased evaluation claim.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran did not receive specific notice regarding increased ratings on an extraschedular basis.  However, it is clear that the Veteran's representative understands the elements needed to satisfy such a claim based on the analysis in the February 2014 Informal Hearing Presentation.  The Veteran has neither alleged nor proven that prejudice resulted from the lack of a VCAA notice letter specific to an extraschedular disability rating, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

This case was remanded in July 2012 so that the Veteran's claim could be referred to the Director, Compensation Service, for consideration of an extraschedular disability rating.  This was accomplished in March 2013.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Extraschedular Disability Rating for Voiding Dysfunction

In its July 2012 remand, the Board directed the RO to refer the increased rating claim to the Director, Compensation Service for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  In December 2012, a Decision Review Officer (DRO) at the RO recommended that the Director, Compensation Service grant an extraschedular evaluation.  In March 2013, the Director opined that the Veteran was not entitled to an extraschedular rating above 60 percent under 38 C.F.R. § 3.321(b)(1) for his voiding dysfunction.  Therefore, the issue of an extraschedular rating for voiding dysfunction is no longer in the first instance.  There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, Compensation Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Under 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.   

The Board emphasizes entitlement to an extraschedular disability rating under 38 C.F.R.§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, a TDIU was granted effective the date of the Veteran's claim for an increased evaluation for voiding dysfunction.  Only the § 3.321(b)(1) issue is for consideration here.  

A determination of whether a Veteran is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2013).

The Veteran's voiding dysfunction is rated under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals.  38 C.F.R. § 4.115b (2013).  Under Diagnostic Code 7527, the rater is instructed to evaluate the disability according to the criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  Id.  The criteria for rating voiding dysfunction and urinary tract infections are set forth in 38 C.F.R. § 4.115a (2013).  The highest available schedular evaluation for urinary tract infections is 30 percent and is therefore not favorable to the Veteran and will not be discussed.  Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  Id.  The maximum schedular evaluation for obstructed voiding is 30 percent and the maximum schedular evaluation for urinary frequency is 40 percent.  These criteria are less favorable to the Veteran and will not be discussed.  

A disability that causes urine leakage that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  Id.  There are no criteria for a rating higher than 60 percent.

A January 2009 VA treatment record notes that the Veteran required a shower chair with arms and a hole in the seat for "proper male cleansing," as a result of his voiding dysfunction.  The need for a special piece of equipment in order to satisfy an element of personal hygiene is not contemplated by the rating criteria for voiding dysfunction.  

The Veteran underwent a VA genitourinary examination in February 2009.  He reported that he wore absorbent materials and changed them six to seven times each day and three to four times each night and the examiner found that the Veteran "continuously leaks urine and is prone to getting rashes."  The examiner found him to be "completely incontinent."  Rashes due to urine leakage are not part of the rating criteria for genitourinary dysfunctions.  

In his August 2009 Notice of Disagreement, the Veteran competently and credibly reported that his voiding dysfunction had "taken away [his] life."  He stated that he was unable to take day trips, shop with his wife, take his grandchildren on outings, visit relatives, or go on vacation.  He stated that he was unable to travel to the VA Medical Center (VAMC) near him without urinating through his absorbent materials and clothing.  When driving, he stated that he must stop at a gas station to clean himself and change his clothes prior to arriving at his destination.  He was unable to leave the house without a "diaper bag" containing absorbent materials, cleaning supplies, and "at least one" change of clothing.  The restriction on the Veteran's social activities and ability to travel without having to change his clothing are not contemplated by the rating criteria, which do not account for urine leakage through absorbent materials onto clothing due to severe urinary incontinence.  He also reported feeling embarrassed because of his disability.  

A March 2010 VA treatment record shows that the Veteran changed his absorbent materials four to five times per day.  

The Veteran underwent a second VA examination in March 2013.  It was noted that since his December 2000 prostatectomy and subsequent wound infection, he had incontinence that was treated unsuccessfully with several methods.  The examiner found that the Veteran needed to change his absorbent materials more than four times per day and that his daytime voiding interval was less than one hour.  He awoke at night to urinate five or more times.  He was noted to have "persistent incontinence."  The examiner found that the Veteran often had to change his clothes due to urine leakage, even when wearing absorbent materials.  The need to change clothing is not contemplated in the rating criteria.  Further, the Veteran felt very self-conscious about his disability and "rarely" left his house "due to this stigma."  This psychological symptom is also not considered in the rating criteria.  

For these reasons, the rating criteria for voiding dysfunction are not adequate to describe the Veteran's disability.  

Turning to the second element set forth in Thun, "extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable."  Thun, 22 Vet. App. at 117.  That is, requiring that there be evidence of interference with "obtaining or retaining" employment would exact a higher standard than is required for a finding of "marked interference with employment" under § 3.321(b)(1).  Id.  Difficulty in obtaining or retaining employment is an element considered for establishing a TDIU under 38 C.F.R. § 4.16.  Id.  To require the same showing to establish one factor for review in determining entitlement to extraschedular consideration would create an impermissible overlap between these two concepts and implies that they are sui generis in name only.  Id.  However, time missed from work or lost income because of a service-connected disability might be relevant to the issue of whether "marked interference with employment" exists under § 3.321(b)(1).  Id.

In this case, the March 2013 VA examiner found that the Veteran's voiding dysfunction was so severe "...that he was unable to continue his work as a prison guard."  The examiner noted that the Veteran awoke to urinate four to five times per night, and that this caused "significant" lethargy and inability to pay attention due to poor sleep.  This symptom was "potentially dangerous in his line of work."  The examiner's statement shows marked interference with the Veteran's chosen profession as a prison guard.  Affording the Veteran the benefit of the doubt, the second element set forth in Thun is satisfied.  

Based on the above, the Board finds that to accord justice, an extraschedular rating is warranted.  

The Veteran's disability picture presents an exceptional case.  There is no particular guidance for the Board to follow in determining the appropriate rating for an extraschedular evaluation.  Because the Veteran's voiding dysfunction does not cause any form of renal dysfunction, the rating criteria for renal dysfunction are not potentially applicable and an increased rating by analogy is not warranted.  38 C.F.R. §§ 4.20, 4.115a (2013); see also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  However, using the criteria for renal dysfunction as a guideline, an 80 percent evaluation is warranted on an extraschedular basis. 

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  38 C.F.R. § 4.115a (2013).  A 100 percent evaluation is warranted when there is renal dysfunction that requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  These criteria are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

In this case, the social and psychological ramifications of the Veteran's incontinence, his vulnerability to rashes, the need for special equipment to clean himself, the inability to travel even short distances without changing his clothes, and enduring "significant" lethargy that made his line of work "potentially dangerous"  are productive of "generalized poor health."  Resolving all doubt in favor of the Veteran, an 80 percent rating is assigned on an extraschedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). To this extent, the appeal is granted.  

The 100 rating criteria for renal dysfunction do not provide a suitable guideline for the Board to consider because all of them pertain to laboratory results or organ-specific symptoms.  38 C.F.R. § 4.115a (2013).  

A 100 percent rating is not warranted.  In reaching this conclusion, the Board has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  See 38 C.F.R. § 4.21 (2013) (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but is important to show the disability and to coordinate rating with impairment of function).  

It is clear from the record that the Veteran has not been frequently hospitalized for his voiding dysfunction.  He was hospitalized once in November 2008 to have an artificial urinary sphincter implanted and again in January 2009 to have it removed.  There were no further hospitalizations for his voiding dysfunction during the appeal period.  Further, the Veteran has not been diagnosed with depression or any other psychiatric condition due to the psychological impact of his disability.  

The Veteran asserts that he is entitled to an extraschedular evaluation because he must change his absorbent materials in excess of four times per day and awakens to urinate five or more times per night.  Although competent and credible, this statement does not cause his disability picture to more closely approximate a 100 percent rating, as it is specifically contemplated by the rating criteria for voiding dysfunction, as demonstrated by the words, "more than 4 times per day" in the criteria for voiding dysfunction and "five or more times per night" in the criteria for urinary frequency.  38 C.F.R. § 4.115a (2013).  

The Board acknowledges that in March 2013, an examiner determined that the Veteran's urinary frequency precluded gainful employment.  However, it would be inappropriate to consider this factor because it is an element of a TDIU claim.  38 C.F.R. § 4.16; Kellar, 6 Vet. App. 157.  Further, a TDIU has already been granted and the Veteran is being compensated for his unemployability.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's voiding dysfunction does not more closely approximate a 100 percent extraschedular rating.  There is no evidentiary basis upon which to assign a rating in excess of 80 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.


ORDER

An 80 percent disability rating for voiding dysfunction is granted on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


